                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

  UNITED STATES OF AMERICA                       )
                                                 )
  v.                                             )   Case No: 1:20-CR-11-CLC-SKL
                                                 )
  BRITTANY AMOS                                  )

                                            ORDER

         United States Magistrate Judge Susan K. Lee filed a report and recommendation

   recommending the Court: (1) grant Defendant’s motion to withdraw her not guilty plea to Count

   One and Count Nineteen of the twenty-one-count Superseding Indictment; (2) accept

   Defendant’s plea of guilty to Count One and Count Nineteen of the twenty-one-count

   Superseding Indictment; (3) adjudicate Defendant guilty of the charges set forth in Count One

   and Count Nineteen of the twenty-one-count Superseding Indictment; (4) defer a decision on

   whether to accept the amended plea agreement until sentencing; and (5) Defendant will remain

   on bond under appropriate conditions of release pending sentencing in this matter. (Doc. 249.)

         Neither party filed a timely objection to the report and recommendation. After reviewing

   the record, the Court agrees with Magistrate Judge Lee’s report and recommendation.

   Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report and

   recommendation (Doc. 249) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

         (1) Defendant’s motion to withdraw her not guilty plea to Count One and Count Nineteen

            of the twenty-one-count Superseding Indictment is GRANTED;

         (2) Defendant’s plea of guilty to Count One and Count Nineteen of the twenty-one-count

            Superseding Indictment is ACCEPTED;

         (3) Defendant is hereby ADJUDGED guilty of the charges set forth in Count One and




Case 1:20-cr-00011-CLC-SKL Document 270 Filed 11/02/20 Page 1 of 2 PageID #: 1272
           Count Nineteen of the twenty-one-count Superseding Indictment;

        (4) A decision on whether to accept the amended plea agreement is DEFERRED until

           sentencing; and

        (5) Defendant SHALL REMAIN on bond under appropriate conditions of release until

           sentencing in this matter which is scheduled to take place on March 3, 2021 at

           2:00 p.m. before the undersigned.


        SO ORDERED.

        ENTER:

                                                   /s/
                                                   CURTIS L. COLLIER
                                                   UNITED STATES DISTRICT JUDGE




                                               2

Case 1:20-cr-00011-CLC-SKL Document 270 Filed 11/02/20 Page 2 of 2 PageID #: 1273
